DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 2/25/2022 has been received and will be entered.
Claim(s) 1-13 is/are pending.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim(s) 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention – as understood - the traversal is on the grounds that:

Furthermore, the terms "hydrothermal", "acid digestion" and "operation" are well known terms. For example, the term "hydrothermal" is described in the Duesberg reference cited in the present rejection under 35 U.S.C. § 103. In particular, in the abstract of Duesberg, it is described that carbon nanotubes have been "conditioned in water and aqueous acidic solutions at elevated temperatures and pressures; i.e., by hydrothermal treatments (HT)."

(Remarks of 2/25/2022 at 2). The issue was whether or not water is involved in the claimed “hydrothermal acid digestion operation.” (Non-Final Office Action dated 12/16/2021 at 3). The referenced passage from the PGPUB is reproduced below:
[0018] At step 14, a hydrothermal acid digestion operation is performed on the carbon product in an acid to dissolve the catalyst content and/or the impurities. The hydrothermal reaction may be used to remove Al2O3 and NiAl2O.sub.4 supports. 

[0019] The hydrothermal acid digestion operation may be performed in the acid at a temperature that is higher than a boiling point of the acid. In one embodiment, the temperature at which the hydrothermal acid digestion operation is performed may be between about 130 degrees Celsius (°C) and about 160°C. 

[0020] All common inorganic mineral acids such as, for example, nitric, sulphuric and hydrochloric acids, may be applied to effectively remove the catalysts from the carbon nanotubes under hydrothermal acid treatment. Different types of inorganic mineral acids may be used standalone without the addition of oxidants for the removal of non-carbon species and/or catalysts on carbon nanotubes via hydrothermal treatment. The hydrothermal acid digestion operation may be performed without addition of an oxidant. In one embodiment, nitric acid may be used effectively alone. 

[0021] The hydrothermal acid digestion operation may be performed at a pressure of between about 270,000 pascal (Pa) and about 650,000 Pa. 

[0022] The described hydrothermal technique may be used to efficiently remove all non-carbon species in a shorter time. More particularly, the hydrothermal acid digestion operation may be performed for a period of between about 2 hours (h) and about 12 h. 
[0023] The hydrothermal acid digestion operation may be performed in an acid solution having a concentration of between about 1 mole per litre (mol/L) and about 5 mol/L. In one embodiment, 30 millilitres (mL) of 5 moles per litre (mol/L) of acid may be used for every 0.5 gram (g) of as-synthesized carbon nanotubes. 

[0024] The reaction may be carried out in a pressurized vessel, which allows temperature to be above the boiling point of the acid. More particularly, the hydrothermal treatment may be performed in an acid digester which allows the reaction to be pressurized and uses temperature higher than the boiling point of the acid. The hydrothermal acid treatment may be directly applied to the purification process using the acid digester. This provides more energy to the acids for reaction and hence, uses lesser amounts of acids. This also enhances the reaction rate between the acid and a metal or metal oxide containing compound and hence a full removal of catalysts may be achieved with a lesser amount of acid.

(S. 1: [0018] – 2: [0024]) (emphasis added). As noted in the rejection, the same language is used in the Specification. As understood, despite using the prefix “hydro-,” the “hydrothermal acid digestion operation” language apparently doesn’t require water. As understood, the only use of “water” in the Specification is in a washing step. (S. 2: [0025], [0029]-[0030]). As highlighted above, treatment with an acid alone can be “hydrothermal.” (S. 1: [0020]). The language is construed broadly. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1-5, and 7-13 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), the traversal is on the grounds that “Ko does not teach or suggest acid digestion, much less than acid digestion under hydrothermal conditions, as recited in present claim 1.” (Remarks of 2/25/2022 at 3). This has been considered, but is not persuasive. Ko teaches placing nanotubes and acid in a microwave oven and heating them to purify the nanotubes. (Ko at 571, col. 1-2). Absent some specific definition – which the Remarks do not advance - this is more than reasonably construed as a “hydrothermal acid digestion operation.” Cf. (S. 1: [0020] – “In one embodiment, nitric acid may be used effectively alone.”). The Remarks argue that Ko teaches away from acids, alleging “superior purification efficiencies are obtained … in the presence of hydrogen peroxide.” (Remarks of 2/25/2022 at 3). In response, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” MPEP 2123 II. Ko demonstrates that nitric acid (the same species disclosed in the specification as useful) is useful for purifying carbon products, which is what is broadly recited in Claim 1. 
The Remarks state “Chen is cited narrowly with regard to a filtering operation. Chen does not cure the previously noted deficiency of Ko.” (Remarks of 2/25/2022 at 3). As discussed above, Ko is not deficient. Official notice was taken and not traversed. The teachings are admitted prior art. See MPEP 2144.03 C (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). 
The rejection is MAINTAINED.  
II. With respect to the rejection of Claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of: (i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), and further in view of: (ii) Hu, et al., Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys. Chem. B 2003; 107: 13838-13842 (hereinafter “Hu at __”), the traversal is on the grounds that “Hu is narrowly cited to a proposition that the concentrations of reagents is a result-effective variable. Hu does not cure the previously noted deficiency of Ko.” (Remarks of 2/25/2022 at 4). As noted above, Ko is not deficient. No substantive traversal of the rejection or the Hu reference was presented. The analysis is presumed correct. 
The rejection is MAINTAINED.  
III. With respect to the rejection of Claim(s) 1-5, and 7-13 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of: (i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), and further in view of: (ii) Duesberg, et al., Modification of Single-Walled Carbon Nanotubes by Hydrothermal Treatment, Chem. Mater. 2003; 15: 3314-3319 (cited by Applicants, hereinafter “Duesberg at __”), as understood, the traversal is on the grounds that “[a] skilled person desiring to purify a carbon product would not be led to consult the teachings of Duesberg, because the teachings of Duesberg would result in a carbon product that is not simply a more pure carbon product, but in fact a modified carbon product.”  (Remarks of 2/25/2022 at 4). This has been The method for surface functionalization of single-walled carbon nanotubes with fuming nitric acid, Carbon 2011; 49: 3851-3856 (hereinafter “Kitamura at __”) is offered as rebuttal evidence. See (Kitamura at 3851, col. 2 – 3852, col. 1) (treatment with nitric acid) and (Kitamura at 3852, col. 2) (addition of various functional groups). Stated differently, the same acid that removes the catalysts also functionalizes the nanotubes.  The observations regarding temperature (Remarks of 2/25/2022 at 4) are noted, but not persuasive. If anything, this teaches the skilled artisan what temperature to use to achieve a particular desired result.  High temperatures shorten or consume carbon in the nanotubes; low temperatures don’t. This was not persuasive. 
The rejection is MAINTIANED. 
IV. With respect to the rejection of Claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of: (i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), (ii) Duesberg, et al., Modification of Single-Walled Carbon Nanotubes by Hydrothermal Treatment, Chem. Mater. 2003; 15: 3314-3319 (hereinafter “Duesberg at __”), and further in view of: (iii) Hu, et al., Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys. Chem. B 2003; 107: 13838-13842 (hereinafter “Hu at __”), this rejection was not specifically traversed. The analysis is presumed correct. The rejection is MAINTAINED. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-5, and 7-13  - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of:
(i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”).  

With respect to Claim 1, this claim requires “providing a carbon product having a catalyst content and/or impurities.” Nanotubes were “provided.” (Ko at 571, col. 2 – “MWNTs (outer diameter: 50–100 nm, inner diameter: 20–40 nm, length: 2–20 lm) were purchased from the Chinese Academy of Sciences (China); a weighed sample (50 mg) was used for each run.”). Ko provides an extensive discussion on catalysts and impurities in carbon nanotubes. (Ko at 570, col. 2 – 571, col. 1). 
Claim 1 further requires “performing a hydrothermal acid digestion operation on the carbon product in an acid to dissolve the catalyst content and/or the impurities.” What is construed as hydrothermal acid digestion is taught. (Ko at 571, col. 1 et seq. – “2. Experimental”). Removal of the catalyst is taught. (Ko at 575, col. 1 et seq. – “3.4 Structures of nanotubes and metal impurities during purification”). 
Claim 1 further requires “performing a filtering operation to separate the dissolved catalyst content and/or the dissolved impurities from the carbon product.” Ko teaches scanning electron microscopy (Ko at 574, “Fig. 5”), Raman spectroscopy (Ko at 572, col. 2), and thermogravimetric analysis (Ko at 574, col. 2). All of these techniques strongly suggest filtration of the nanotubes i.e. Raman spectroscopy isn’t carried out on the acid solution, etc. That said, as understood, Ko doesn’t explicitly state that filtration was carried out. This difference does not impart patentability. Filtration is a known method for purifying/separating nanotubes. Official notice is taken. In support of taking official notice, note first that Ko teaches filtration in the introduction to the article. (Ko at 571, col. 1) (endnote 18). Second, note Chen teaches filtration, rinsing, drying, etc. prior to analysis with TEM, TGA, etc. (Chen at 1183, col. 2 – “2.2. Purification procedure of MWCNTs”). Use of known techniques consistent with known uses to achieve predictable results does not impart patentability. MPEP 2143. 
As to Claim 2, nitric acid – taught in the Specificaiton as suitable (S. 1: [0020]) is taught. (Ko at 571, col. 2; passim). As discussed below, the temperatures are taught. Therefore, the operation is understood as being performed at a temperature that is higher than a boiling point of the acid. See also (Ko at 575, Table 1) (boiling point of 121, which is lower than temperatures taught in Fig. 1). 
As to Claim 3, the temperatures are taught. (Ko at 572, col. 1 et seq. – “3. Results and discussion,” “Fig. 1”). 
As to Claim 4, while teaching hydrogen peroxide (one of the oxidants discussed in the specification – see S. 1: [0002]), Ko teaches operations without oxidants, i.e. with nitric acid alone. (Ko at 572, col. 1 – “hydrogen peroxide or nitric acid,” “Fig. 1,” passim). 
As to Claim 5, Ko teaches a pressure limit of 350 psi. (Ko at 571, col. 2). This is understood to convert to 2,413,165 Pa. The “pressure limit” language is understood as meaning “up to 350 psi.” Thus, Ko teaches an overlapping range. Overlapping ranges are obvious. MPEP 2144.05 I. 
As to Claim 7, metals are taught. (Ko at 575, col. 2) (“Fe, Co, and Ni”). 
As to Claim 8, the metals are taught. Id. 
Claim 9, Ko states “[t]he temperatures and reagent types are the most important factors to control during microwave purification.” (Ko at 572, col. 1) (citations omitted). Ko goes on to report different times for different reagents/techniques/temperatures. (Ko at 575, “Table 1”). The times are reasonably suggested in view of microwave assisted methods and the variety of acids taught. Id. 
As to Claim 10, nanotubes are taught. (Ko at 574, “Fig. 5,” passim). 
As to Claim 11, while Ko does not specify the manner in which the commercially purchased nanotubes were made (Ko at 571, col. 2), Ko teaches that nanotubes are frequently made by chemical vapor deposition. (Ko at 570, col. 1). CVD nanotubes frequently, if not always, involve a hydrocarbon precursor (i.e. the carbon in the carbon nanotube has to come from somewhere). This is well known. Official notice is taken. As but one piece of evidence, Chen is offered. (Chen at 1183, col. 1).  Use of well-known techniques to achieve predictable results is obvious. MPEP 2143. 
As to Claim 12, to the extent the “defects are fully removed” language in Ko (Ko at 575, col. 1) does not address the language of the claim, Ko teaches the removal of defects (catalysts and amorphous carbon) is influenced by temperature. (Ko at 575, col. 1-2). Optimizing time to affect the desired purity is an obvious expedient. MPEP 2144.05.
As to Claim 13, to the extent the “defects are fully removed” language in Ko (Ko at 575, col. 1) does not address the language of the claim, Ko teaches the removal of defects (catalysts and amorphous carbon) is influenced by temperature. (Ko at 575, col. 1-2). Optimizing time to affect the desired purity is an obvious expedient. MPEP 2144.05.


II. Claim(s) 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of:
(i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), and further in view of:
(ii) Hu, et al., Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys. Chem. B 2003; 107: 13838-13842 (hereinafter “Hu at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 6, Ko doesn’t explicitly state the concentration of the reagents. However, one of ordinary skill in the art would understand that the concentration affects the oxidation of or consumption of the nanotubes being purified. This is reflected in the Hu reference. Hu states:
Refluxing in 7 and 16 M nitric acid provide harsher conditions than refluxing in 3 M nitric acid, and this is reflected in the yields of SWNTs obtained under these conditions . . . Obviously, the application of 7 and 16 M nitric acid provides very strongly acid and oxidizing conditions so that a large amount of the SWNTs are consumed by the processing. The destruction of the SWNTs leads to the production of amorphous carbon (Figure 7), and this leads to a decrease in the fraction of SWNTs in the product.

(Hu at 13841, col. 1). This is understood as a result-effective variable relationship. Optimization of a result-effective variable does not impart patentability. MPEP 2144.05. 

III. Claim(s) 1-5, and 7-13 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of:
(i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), and further in view of:
(ii) Duesberg, et al., Modification of Single-Walled Carbon Nanotubes by Hydrothermal Treatment, Chem. Mater. 2003; 15: 3314-3319 (cited by Applicants, hereinafter “Duesberg at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
et seq. – Experimental Section). Duesberg is understood as teaching that the “hydrothermal treatment” refers to operating some manner of autoclave. Id. Substitution of the autoclave for the microwave of Ko is an obvious expedient, and reflects substitution of known components (both of which heat the same/similar reagents) to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. 


IV. Claim(s) 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of:
(i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), 
(ii) Duesberg, et al., Modification of Single-Walled Carbon Nanotubes by Hydrothermal Treatment, Chem. Mater. 2003; 15: 3314-3319 (hereinafter “Duesberg at __”), and further in view of:
(iii) Hu, et al., Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys. Chem. B 2003; 107: 13838-13842 (hereinafter “Hu at __”). 

The discussions accompanying “Rejections I-III” are incorporated herein by reference, mutatis mutandis. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736